Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. '
PER CURIAM:
International Waste Industries, Inc., appeals from the district court’s order granting summary judgment in favor of Cape Environmental Management, Inc., in its action in which International Waste alleged claims for breach of contract, unjust enrichment, quantum meruit, detrimental reliance, and intentional misrepresentation. We have reviewed the record and the briefs filed by the parties, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. International Waste Indus. v. Cape Envtl. Mgmt. Inc., 988 F.Supp.2d 542 (D.Md.2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.